Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered April 30, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the failure of defense counsel to present a defense of extreme emotional disturbance did not constitute ineffective assistance of counsel (see People v Caban, 5 NY3d 143, 152 [2005]; People v Soto, 276 AD2d 810 [2000]; People v Feris, 144 AD2d 691 [1988]; People v Knights, 109 AD2d 910 [1985]). Florio, J.P., Krausman, Mastro and Covello, JJ., concur.